PER CURIAM.
Carlos Cruz appeals the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for post-conviction relief. Cruz raised several claims in his motion, only one of which has merit.
Cruz alleged that his plea was involuntary because it was based on coercion and threats of trial counsel. The trial court denied Cruz’s claims without attaching or referring to portions of the record to refute the claims. Because Cruz has alleged a facially sufficient claim, the trial court should have attached portions of the record to refute the claim or held an eviden-tiary hearing. See Waters v. State, 612 So.2d 685 (Fla. 5th DCA 1993); see also Debose v. State, 580 So.2d 638 (Fla. 5th DCA 1991).
The order summarily denying Cruz’s motion for post-conviction relief is affirmed in part and reversed in part as to the involuntary plea claim and remanded to the trial court with directions to either attach portions of the record that conclusively refute this claim or hold an eviden-tiary hearing.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED with instructions.
COBB, PETERSON and SAWAYA, JJ., concur.